El Juez Asociado Sr. HerNÁNDez,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando: que la Ley de 12 de Marzo del año próxi-mo pasado, transformando la Corte de Casación, en Tribunal de Apelación, no dió fuerza y vigor á los preceptos de la Ley de Enjuiciamiento Civil que otorgan el recurso de apelación, sino únicamente á los que fijan la tramitación de dicho re-curso en los antiguos juicios de mayor cuantía, con supresión del apuntamiento, como así lo estatuye, en su sección 3a., derogando expresamente, en la 2a., los trámites establecidos para la sustanciación de los recursos de casación.
Considerando: que al prescribir, la mencionada Ley de 12 de Marzo, en su sección 4a., que en todos los casos en que la Ley de Enjuiciamiento Civil habla de recursos de casa-ción se entenderán de apelación, reveló claramente la inten-*486ción del legislador de que el recurso de apelación para ante la Corte Suprema se dá actualmente contra las mismas reso-luciones qne antes podían ser materia del recurso de casa-ción, con arreglo á la Ley de Enjuiciamiento Civil.
Considerando: que esa ley establece, en su Artículo 1693 que no habrá lugar al recurso de casación contra los autos que se dicten en los procedimientos para la ejecución de sen-tencias, á no ser que resuelvan puntos sustanciales no contro-vertidos en el pleito, ni decididos en la sentencia, ó se provea en contradicción con lo ejecutoriado: y como consecuencia de la doctrina expuesta, esa misma regla y excepciones, deben tenerse en cuenta para determinar la procedencia ó impro-cedencia del recurso sometido hoy á la decisión de este Tribunal.
Considerando-, que la sentencia apelada no resuelve punto alguno sustancial de derecho, pues el incidente en que ha sido dictada versa sobre nulidad de actuaciones, bajo el fundamento de haberse infringido reglas de procedimiento, y tampoco provee en contradicción con lo ejecutoriado, sino que por el contrario tiende á la más pronta ejecución del fallo pronunciado en el juicio de desahucio en que se ha ori-ginado dicho incidente.
Consideraddo: que por las razones expuestas es inadmisi-ble el recurso interpuesto y por tanto no cabe discutirlo y resolverlo.
Fallamos-, que debemos declarar y declaramos no haber lugar á resolver el recurso de apelación interpuesto por Juan y Andrés Ocasio, contra la sentencia que dictó el Tribunal de Distrito de San Juan, en 23 de Noviembre del año próxi-mo pasado, por la que se declaró sin lugar el incidente de nulidad de actuaciones, con las costas del recurso también á cargo de los apelantes, y devuélvanse los autos al referido Tribunal, con certificación de esta resolución, á los fines pro-cedentes.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Pigueras, Sulzbacher y MacLeary.